Citation Nr: 0015273	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  97-17 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an anxiety 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1988 to 
April 1992.  

This appeal arose from a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix Arizona.  The RO, in pertinent part, granted 
entitlement to service connection for PTSD, evaluated as 10 
percent disabling effective the date of the veteran's claim, 
February 14, 1994.  The RO also denied the veteran's claim of 
entitlement to service connection for an anxiety disorder.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

The issue listed on the title page has been rephrased 
slightly to reflect that the veteran's claim is for a higher 
initial evaluation for PTSD rather than an increased rating 
claim.  This distinction was drawn in the case of Fenderson 
v. West, 12 Vet. App. 119 (1999), in which it was held that 
in appeals from an initial assignment of a disability 
evaluation, ratings may be staged (i.e., different ratings 
may be assigned for different periods of time).  


FINDINGS OF FACT

1.  The veteran's ability to establish or maintain effective 
or favorable relationships with people is not considerably 
impaired; by reason of psychoneurotic symptoms, reliability, 
flexibility and efficiency levels are not so reduced as to 
result in considerable industrial impairment.  

2.  The veteran has not demonstrated occupational and social 
impairment with reduced reliability and productivity and 
difficulty in establishing and maintaining effective work and 
social relationships due to service connected PTSD on and 
after November 7, 1996.  

3.  PTSD is productive of no more than mild impairment of 
overall functioning.  

4.  The claim of entitlement to service connection for an 
anxiety disorder is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411, 61 Fed. Reg. 52695-
52702 (Oct. 8, 1996) (effective November 7, 1996).  

2.  The claim of entitlement to service connection for an 
anxiety disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an initial evaluation 
in excess of 30 percent for PTSD.  

Factual Background

VA outpatient treatment records from 1993 and 1994 were 
received and VA psychiatric examinations were provided in 
March 1994.  

In connection with a Persian Gulf War Registry evaluation in 
February 1994 the veteran reported anxiety and nightmares and 
was referred to the VA Mental Health Clinic.  

In connection with the veteran's psychiatric work-up he was 
referred for testing.  He reported various symptoms including 
a sudden startling reaction to noise, nightmares, anxiety 
attacks, and recurring thoughts of the war as well as 
physiological reactions to thoughts about combat experience 
to include a racing heart.  

Psychological testing was administered.  The veteran endorsed 
intrusive thoughts several times a week causing moderate 
distress, psychological distress when exposed to reminders of 
the trauma once or twice a week causing mild distress, 
irritability several times a week causing moderate distress, 
difficulty concentrating 50 percent to 60 percent of the time 
causing moderate distress, and an exaggerated startle 
response several times a week causing severe distress.  He 
also reported some impairment of social and occupational 
functioning with worsening symptoms over the past six months.  

The veteran denied any psychiatric treatment, arrests, 
incarcerations, or pending legal charges/actions.  He denied 
any substance abuse and stated that he would drink four or 
five beers per month.  

He reported that he had not done well in school prior to 
service but was enrolled in college and was working to 
support himself.  

The examiner observed the veteran to have good grooming and 
hygiene.  He was alert and well oriented in all spheres.  
There were no apparent gross impairments in attention or 
concentration.  There was no sign of physical agitation and 
psychomotor behavior was unremarkable.  He was facially 
expressive and made good eye contact.  There was no 
impairment in motor tasks.  His ability to encode sensory 
information appeared intact.  His speech was normal as was 
his memory to brief examination.  There was no impairment of 
abstraction or judgment and he was aware of his deficits, 
which had an effect on his personality and future behavior.  




The veteran described his mood as mildly depressed with 
episodes of depression associated with recurrence of PTSD 
symptoms.  He described the episodes as "feeling blue."  He 
denied any vegetative symptoms of depression, suicidal or 
homicidal ideation, hallucinations, delusions, 
depersonalization, or derealization.  He admitted to some 
preoccupation with past trauma, which amounted to feeling 
distracted.  

Personality testing results were deemed reliable and valid.  
The results suggested that the veteran was impulsive, self-
centered, anxious, had trouble relaxing, and was concerned 
over the state of his health.  Interpersonally he was 
uncomfortable in social situations, had little interest in 
interacting with those around him, had difficulty controlling 
aggressive impulses, and avoided stressful situations.  
Positive prognostic indicators included low environmental 
stress, an intact social support system, and positive 
attitudes towards change as well as the value of therapy.  

The diagnosis was rule out adjustment disorder with anxious 
mood, dysthymic disorder, generalized anxiety disorder, 
somatoform disorder, and PTSD.  

A March 3, 1994 VA PTSD examination report shows the veteran 
described nightmares about people trying to hurt him.  He 
also stated that he felt different but could not explain 
further.  

The examiner stated that the veteran presented with symptoms 
of anxiety and some identifiable stressor events.  
Interruption of life was minimal presently.  It was noted 
that he was attending school and working.  

Testing results were valid and showed a distress syndrome 
with anxiety, depression, worry, isolation and concern for 
his health.  


A March 5, 1994 VA examination shows more detailed findings 
were reported.  The veteran reported nightmares, over-
preoccupation with events of the war, feelings of anxiety, 
and feeling disturbed when people would ask about his 
military experience.  He also described being nervous and 
anxious with attacks of anxiety lasting between a half hour 
and an hour, during which time he would sweat, feel hot, and 
experience palpitations and a dry mouth.  

The veteran denied other symptoms of panic and agoraphobia.  
He denied feeling depressed or suicidal and had no psychotic 
features at the time.  He was enrolled in college and was 
working.  

On the mental status portion of the examination the veteran 
was casually dressed. His mood was neutral.  His speech was 
normal.  There was no evidence of a thought disorder.  He was 
coherent, logical and goal directed and he was of average 
intelligence with no cognitive deficits.  Insight and 
judgment were adequate.  

The current diagnosis was PTSD, mild to moderate.  A GAF of 
70 was assigned.  

VA outpatient treatment records from 1993 and 1994 showed 
participation in therapy for PTSD.  

In his notice of disagreement (NOD) received in January 1997 
the veteran reported that his PTSD symptoms were worse than 
before.  He stated that he had been unable to let go of his 
experiences, and thoughts of the war were constantly on his 
mind.  

He stated that flashbacks were coming on to the extent that 
he could even smell dead bodies and oil wells as if he were 
still there and reported that this was having an effect on 
work, school, sleep, relationships and his social life.  

The veteran added that he had been on edge since Desert 
Storm.  He felt as if he were jumping through his skin when 
he would hear a startling noise.  He stated that his heart 
would start to race and he would start to sweat profusely.  

At school and at home, if he had an anxiety attack he could 
not focus on what was going on around him.  He added that he 
called in sick two to three times per month due to 
"complications" from the Persian Gulf War.  

When examined by VA in March 1997 he reported that he did not 
feel initially that he had a problem with PTSD until he 
participated in the Persian Gulf Registry in 1993.  He 
attended PTSD group therapy for one year and felt that this 
treatment helped.  He was unable to attend a PTSD group upon 
moving to Arizona due to scheduling conflicts, a fact which 
irritated him.  He reported no treatment since that time.  

The veteran reported re-experiencing of traumatic events 
including flashbacks ranging from 30 seconds in duration to 
about 10 minutes.  These reportedly would occur once or twice 
per week.  He also reported ongoing nightmares accompanied by 
sweats almost every night and intrusive thoughts almost every 
day over the last six months.  

In relation to persistent avoidance the veteran demonstrated 
difficulties with feelings of detachment or estrangement as 
well as efforts to avoid things associated with the trauma.  

With respect to increased arousal, the veteran demonstrated 
problems with sleep and estimated that he would average two 
and a half hours of sleep per night in spurts.  He also 
reported irritability, specifying that he would yell and 
scream.  He stated that he only verbalized, but he felt at 
times that he would "pop" and lose control.  He explained 
that driving in traffic was difficult for him.  

The veteran reported problems with hypervigilance and 
depression as well.  He admitted to off and on depression 
with two episodes of suicidal ideation in the past year.  He 
felt that he was in control of the thoughts and realized that 
suicide would not be the thing to do.  




With respect to his current functioning, the veteran reported 
that he talked to his parents regularly - on a monthly basis.  
He was living alone; reportedly a roommate left because he 
could not tolerate his irritability and anger.  He was 
working as a nursing assistant part time on weekends and was 
in a full time program studying to become a licensed 
practical nurse.  

The veteran described a few leisure and recreational 
activities including getting away and going to the mountains.  
He reported that he would occasionally sky dive.  He denied 
participating in any social activities and stated that he 
could not stand to be around people in a crowd.  

Mental status examination showed largely intact memory with 
slight impairment of short term recall.  He was fully 
oriented and his speech was normal.  He tended to only speak 
when spoken to.  His concentration was good.  His mood by 
self-report was "tired and edgy."  The examiner found him 
to be irritable and his range of affect was mildly 
restricted.  He appeared to be somewhat lethargic during the 
examination.  His judgment was intact and his insight was 
fair.  The remainder of the examination was essentially 
normal.  

The only diagnosis made was chronic PTSD.  The current and 
past year GAF was 65.  

In April 1997 the veteran submitted a statement alleging that 
he was "still stuck in 1991."  He reported that every week 
or two he would become so focused on the war that he could 
see, hear, smell, taste and feel it, as if he were still 
there.  He stated that his mind was overwhelmed by the war 
and consequently he could not focus on everyday tasks.  He 
stated that he would forget things at work and could not 
concentrate on school lectures.  He stated that he would also 
forget everyday things such as appointments, what he was 
going to the store for and who he was talking to on the 
phone.  

The veteran also asserted that he had a poor work attendance 
record as shown by pay stubs, which he provided.  He stated 
that he was scheduled to work 62 hours biweekly but "for the 
most part" did not work his scheduled hours.  He reported 
that he would call in sick, or request to have scheduled 
hours canceled whenever possible.  

The veteran stated that he could not stand to be around 
people, noting that others tended to pry into his personal 
life and specifically asked about his war experiences.  He 
reportedly would spend his free time in the mountains, away 
from other people.  

The veteran added that his anger could come from nowhere and 
occasionally he would yell and feel like he could explode.  
He stated that he slept two to three hours per night due to 
nightmares.  As for anxiety he mentioned that he would feel 
as if something was about to go wrong.  This would make him 
nervous and provoke symptoms including sweating, a racing 
heart and a feeling of panic.  

The stubs from 1996 into 1997 showed that the veteran worked 
multiple shifts.  Four stubs from 1996 (one stub from pay 
period 19 of 1996 was missing) showed that he worked less 
than 50 hours biweekly while the remainder showed he worked 
between 57 and 62 hours.  In 1997 he started the year working 
between 58 and 72 hours a pay period.  However, the last 
three stubs showed that he worked from 42 to 46.5 hours 
biweekly.  He took 32 hours of sick leave over those pay 
periods.  

Criteria

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  
It is essential, both in examinations, and in the evaluation 
of disability, that each disabling condition be viewed in 
relation to its history.  38 C.F.R. § 4.1 (1999).  See also 
38 C.F.R. § 4.2 (1999).  


The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

However, in Fenderson, 12 Vet. App. 119, the Court held that 
the rule from Francisco does not apply where the appellant 
has expressed dissatisfaction with the assignment of an 
initial rating following an initial award of service 
connection for that disability.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function are expected in all 
instances.  38 C.F.R. § 4.21 (1999).  

During the pendency of the veteran's appeal, new regulations 
were issued revising the diagnostic criteria for rating 
mental disorders effective November 7, 1996.  61 Fed. Reg. 
52695, Oct. 8, 1996.  

Under the most recent regulations, effective November 7, 
1996, PTSD is evaluated under diagnostic codes using the 
General Rating Formula for Mental Disorders.  Under that 
formula, where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent evaluation is warranted.  Id.  



The next higher evaluation of 50 percent is in order where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech that is intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.

Under the previous criteria, PTSD is evaluated under a 
General Rating Formula for Psychoneurotic Disorders.  Under 
that rating formula, a 30 percent evaluation is assigned 
where the veteran's ability to establish and maintain 
effective social and industrial relationships is definitely 
impaired.  38 C.F.R. § 4.132.

A 50 percent rating is assigned where the veteran's ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired, and by reason of 
psychoneurotic symptoms, reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  Id.  




In the case of Hood v. Brown, 4 Vet. App. 301 (1993), United 
States Court of Appeals for Veterans Claims ("the Court") 
stated that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  

In a precedent opinion the General Counsel of VA concluded 
that "definite" is to be construed as representing a degree 
of social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93.  The 
Board is bound by that interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c).  

A 70 percent rating under the previous diagnostic criteria 
was appropriate only where ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  38 C.F.R. § 4.132.  

Where a regulation changes after the claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version of the regulation more 
favorable to the appellant will apply unless Congress or the 
Secretary provided otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991). 

While the Karnas case instructs that the more favorable 
version of a regulation should be applied in the case of a 
rule change during a pending appeal, the new version cannot 
be applied retroactively prior to the effective date of the 
change in regulation.  DeSousa v. Gober, 10 Vet. App. 461 
(1997).  


When a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board should first determine whether the amended 
regulation is more favorable to the claimant.  It may be 
necessary for the Board to separately apply the pre-amendment 
and post-amendment versions of the regulation to the facts of 
the case in order to determine which provision is more 
favorable, unless it is clear from a facial comparison of 
both versions that one version is more favorable.  

If the amended regulation is more favorable to the claimant, 
then the retroactive reach of the regulation is governed by 
38 U.S.C.A. § 5110(g), which provides that VA may, if 
warranted by the facts of the claim, award an increased 
rating based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  

Accordingly, the Board should apply the amended regulation to 
rate the veteran's disability for periods from and after the 
effective date of the amendment and apply the prior version 
of the regulation to rate the veteran's disability for any 
period preceding the effective date of the amendment.  
VAOPGCPREC 03-00.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).





Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1999);  38 C.F.R. 
§§ 3.102, 4.3.  


Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that his claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a);  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

The veteran's assertions concerning the severity of his 
service connected PTSD (that are within the competence of a 
lay party to report) are sufficient to conclude that his 
claim for a higher initial evaluation for that disability is 
well grounded.  King v. Brown; 5 Vet. App. 19 (1993).


The Board is satisfied that all relevant facts have been 
adequately developed for the purpose of adjudicating the 
claim; no further assistance in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).  The veteran has been provided with VA 
examinations, and treatment records and the veteran's 
statements have been considered as well.  

The Board has reviewed the revised and prior criteria for 
evaluating mental disorders and upon application of all of 
the facts to both sets of criteria as permitted by law, finds 
that neither set of criteria provides a basis for an 
increased evaluation.  Therefore neither version is more 
favorable to the veteran.  Karnas, supra;  DeSousa supra.  
See also VAOPGCPREC 03-00.  

As noted, the claim for an initial evaluation in excess of 30 
percent for PTSD has been considered under both the current 
revised regulations and the prior criteria subject to 
restrictions on retroactive application of new regulations.  

The veteran's ability to establish or maintain effective or 
favorable relationships with people is not considerably 
impaired; by reason of psychoneurotic symptoms, reliability, 
flexibility and efficiency levels are not so reduced as to 
result in considerable industrial impairment.  Moreover, he 
has not demonstrated occupational and social impairment with 
reduced reliability and productivity and difficulty in 
establishing and maintaining effective work and social 
relationships due to service connected PTSD on and after 
November 7, 1996.  

The veteran's lowest GAF (representing the highest degree of 
impairment demonstrated) since he filed his claim - a 65, 
assigned in 1997 - is only indicative of mild impairment 
according to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  It is noted that a GAF 
is a global assessment of functioning and accordingly takes 
into consideration all impairment including any impairment 
from factors that may exist apart from the service connected 
disability.  

Accordingly the conclusion that must be reached is that the 
veteran's impairment due to service connected PTSD is no more 
than mild in the opinion of the VA experts who have evaluated 
the case - notwithstanding his symptoms and his self 
assessment about the frequency of his symptoms, or that some 
were moderately to severely distressing to him.  

A layperson without medical training or experience is not 
competent to offer medical opinions such as an opinion on 
degree of disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The veteran reported symptoms including lack of 
concentration, irritability, sleep disturbance and the like 
and he has submitted a statement with employment records 
indicating that he has frequently not worked his full 
scheduled hours.  He asserts that this is due to PTSD 
symptoms.  

Even considering the evidence in the light most favorable to 
the veteran, given that he is working and going to school and 
given the VA examination results and GAF scores assigned, the 
Board cannot conclude that the criteria for a 50 percent 
evaluation have been met under the prior rating criteria for 
psychoneurotic disorders, which require a showing of 
considerable impairment.  Considerable impairment is more 
than definite impairment, which, as is set out above, is 
defined as more than moderate impairment.  Again, the 
competent and credible opinion of the VA examiners who have 
evaluated the veteran is that his functional impairment is in 
the mild range.  

Under the new criteria, which as noted cannot be applied 
retroactively prior to their effective date, a higher 
evaluation of 50 percent is for occupational and social 
impairment with reduced reliability and productivity due to 
listed symptoms.  The existence of one or more of the listed 
illustrative symptoms is important but is not the key to the 
assignment of an evaluation.  

On the other hand a person who has occupational and social 
impairment but only an occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
listed symptoms only warrants a 30 percent evaluation.  

The veteran has symptoms associated with the revised criteria 
for 30 percent, 50 percent and 70 percent evaluations.  In 
this regard the record contains evidence of a depressed mood, 
anxiety attacks, chronic sleep impairment, some short term 
memory loss, disturbances of mood and irritability.  

On the other hand, the veteran has not shown a number of the 
symptoms listed for a higher evaluation.  The evidence does 
not persuasively demonstrate that he has speech changes, 
panic attacks more than once a week, difficulty in 
understanding complex commands, or impaired insight.  

As for memory and concentration, the veteran asserted in 
April 1997 that he had difficulty concentrating on his tasks 
at work and on lectures at school.  He also reported that he 
would forget appointments and things such as what he was 
going to the store for, and he also asserted that he would 
forget who he was talking to on the phone.  In the opinion of 
the Board, this contention appears inconsistent with the 
examination of his memory made just weeks earlier in March 
1997.  The Board finds that the veteran has not persuasively 
demonstrated impairment of both short and long term memory to 
the extent that he would retain highly learned material and 
forget to complete tasks.  

The veteran has submitted evidence suggestive of an 
occasional decrease in work efficiency.  Specifically, by his 
account, he has missed some work due to PTSD symptoms and 
would occasionally have difficulty concentrating at work.  He 
has submitted pay stubs showing that he has worked less than 
what he states are his scheduled or expected hours.  However, 
notwithstanding that fact, he appears to be functioning 
satisfactorily with routine behavior, self-care and 
conversation normal.  

Moreover, he is working multiple shifts at work and going to 
school and does not appear to be any corroborative evidence, 
for example, that he had been subjected to discipline at work 
or school or that he has had shortcomings in his work or 
school grades.  

The veteran also does appear to have some difficulty 
maintaining effective social relationships.  He reported that 
he does not engage in social activities and a roommate left 
due to his irritability.  

Notwithstanding the evidence of social and work impairment, 
the Board is not persuaded that the veteran can be said to 
have overall reduced reliability and productivity due to PTSD 
symptoms.  

The veteran has shown an array of symptoms, most notably, 
irritability, difficulty sleeping due to nightmares, 
intrusive thoughts or recollections with difficulty 
concentrating and difficulty and/or dislike of being around 
other people.  On the other hand, he has shown the ability to 
manage more than half-time work in multiple shifts while 
attending school, and while he states that he does not prefer 
to be around people, his work and course of study pertain to 
a care-giving profession.  

In summary, although there is some doubt as to the veteran's 
level of functioning, the evidence does not approach relative 
equipoise and in fact the evidence preponderates against the 
veteran's claim. 38 C.F.R. §§ 3.102, 4.3; Gilbert supra.  The 
Board feels constrained to follow the assessment of the 
medical experts consulted, which is that the veteran has 
mild-range impairment.  A 50 percent evaluation is 
inconsistent with the assessment of the veteran's disability 
made by the competent medical professionals.  

Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  


The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided the veteran with the criteria referable to 
assignment of extraschedular evaluations in March 1997 and 
actually discussed the provisions in light of his claim.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Undersecretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The current schedular criteria adequately compensate the 
veteran for the current demonstrated nature and extent of 
severity of his service connected PTSD.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  

There has been no showing by the veteran of extraordinary or 
exceptional disability from the service connected disability, 
beyond that contemplated by the rating schedule, such as 
frequent periods of hospitalization.  

The veteran has alleged some absences from work and there is 
evidence that he has taken some sick leave and periodically 
worked less than the total number of hours he asserts he is 
supposed to work.  However this evidence, in the opinion of 
the Board, does not persuasively demonstrate marked 
interference with employment due to the service-connected 
disability.  Therefore, there exists no basis upon which to 
refer the veteran's case to the Director or the Under 
Secretary for Benefits for consideration of extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  


II.  Entitlement to service connection 
for an anxiety disorder.  

Factual Background

The service medical records do not show any treatment of a 
chronic anxiety disorder.  

In connection with a Persian Gulf War Registry evaluation in 
February 1994, the veteran reported anxiety and nightmares 
and was referred to the VA Mental Health Clinic.  

In connection with his psychiatric work-up he was referred 
for testing.  He reported symptoms including anxiety attacks 
as well as physiological reactions to thoughts about combat 
experience to include a racing heart.  He reported symptoms 
starting during active duty, consisting mainly of daydreaming 
about the war with a decided loss of concentration and 
forgetfulness.  

The diagnosis was rule out adjustment disorder with anxious 
mood, dysthymic disorder, generalized anxiety disorder, 
somatoform disorder, and PTSD.  

On VA examinations in March 1994, the first VA examiner did 
not find PTSD and instead diagnosed anxiety disorder, not 
otherwise specified, while the second, who examined the 
veteran only a few days later, diagnosed PTSD.  

At the first VA examination, held on March 3, 1994, the 
examiner stated that the veteran presented with symptoms of 
anxiety.  Although he did not meet the diagnostic criteria 
for PTSD at present, his complaints could reflect early 
stages of development of the disorder.  

Testing results were valid and showed a distress syndrome 
with anxiety, depression, worry, isolation and concern for 
his health.  

At the second VA examination, conducted on March 5, 1994, the 
diagnosis was PTSD, mild to moderate, and a previous 
diagnosis of an anxiety disorder, not otherwise specified per 
another examiner.  

VA outpatient treatment records show participation in therapy 
for PTSD.  

In his NOD, received in January 1997, the veteran stated that 
he had been on edge since Desert Storm.  He felt as if he 
were jumping through his skin when he would hear a startling 
noise.  He stated that his heart would start to race and he 
would start to sweat profusely.  At school and at home, if he 
had an anxiety attack he could not focus on what was going on 
around him.  

A March 1997 VA examination report shows the claims file was 
reviewed, and the examiner diagnosed chronic PTSD.  The 
examiner stated that there was not enough evidence to warrant 
a diagnosis in addition to PTSD.  He noted that PTSD was an 
anxiety disorder and that explained why some of the veteran's 
symptomatology also related to anxiety, such as irritability 
and sleep problems.  

In a statement submitted in April 1997 the veteran wrote he 
would feel as if something were about to go wrong.  This 
would make him nervous and provoke symptoms including 
sweating, a racing heart and a feeling of panic.  




Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which service connection is sought must be 
considered on the basis of the places, types and 
circumstances of the veteran's service as shown by service 
records, the official history of each organization in which 
the veteran served, medical records and all pertinent medical 
and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  38 C.F.R. § 3.303(a) (1999).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, for example, in service will 
permit service connection of arthritis, first shown as a 
clear-cut clinical entity, at some later date.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999).  

Moreover, when aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected condition, a veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability that existed prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu, 2 Vet. App. 492.  Lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well-grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992), a claim based only on the 
veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King supra.

The Court has held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1999).  See also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

In Morton v. West, 12 Vet. App. 477 (1999), the Court 
concluded that the Secretary, by regulation, Manual, and/or 
Compensation and Pension (C&P) policy cannot eliminate the 
condition precedent placed by Congress upon the inception of 
his duty to assist.  Absent the submission and establishment 
of a well-grounded claim, the Court held that the Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert supra.  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).  


Analysis

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease of injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.  

The Board's review of the evidentiary record discloses that 
an anxiety disorder, not otherwise specified, was diagnosed 
on the VA examination in 1994.  The examiner mentioned that 
the criteria for PTSD were not met but he considered that the 
veteran's symptoms might represent the early stages of PTSD.  

Therefore it appears that the diagnosis made was equivocal or 
provisional.  A VA outpatient report from approximately the 
same time frame showed multiple possible diagnoses including 
both rule out an anxiety disorder and rule out PTSD.  

Later reports only show diagnoses of PTSD without any other 
anxiety disorder diagnosis noted.  Service connection was 
established for PTSD.  The veteran now asserts that he has 
both PTSD and a separate anxiety disorder.  

However, there is no support in the record for that theory.  
The most current evidence only shows PTSD.  The VA examiner 
who conducted the 1997 examination specified that PTSD is an 
anxiety disorder and he did not feel that the veteran 
actually had a separate anxiety disorder apart from PTSD.  

The clear import of the evidence of record is that the 
veteran developed PTSD and the early diagnoses, to include 
the diagnosis of an anxiety disorder not otherwise specified, 
were provisional or tentative.  

Simply put, there is no evidence that the veteran currently 
has a chronic acquired anxiety disorder apart from service 
connected PTSD which developed in service or during an 
applicable presumption period.  Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West, 13 Vet. App. 60 (1990); 
Savage, 10 Vet. App. 488.  There is no evidence that anxiety 
was proximately due to a service connected disability or was 
aggravated by a service connected disability.  

In essence, the veteran's claim is based solely on his lay 
opinion.  He has not offered any evidence of medical training 
or expertise demonstrating that he has been trained in the 
medical arts thereby rendering him competent to offer an 
opinion as to diagnosis and/or etiology of a disorder.  His 
clearly alleging a fact which is beyond his competence to do 
so.  Espiritu, 2 Vet. App. 492;  King, 5 Vet. App. 19, 21.  

Nor is the Board competent to supplement the record with its 
own unsubstantiated medical conclusion as to whether the 
veteran has an anxiety disorder and the etiology thereof.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

While a lay person may report his symptomatology, he does not 
have the competency of a trained health care professional to 
express opinions as to diagnosis and/or etiology as to any 
claimed disorder.  Assertions as to these matters are 
therefore not presumptively credible.  King, 5 Vet. App. 19, 
21. As it is the province of trained health care 
professionals to enter conclusions that require medical 
opinions as to causation, Grivois, 6 Vet. App. 136, 139, the 
veteran's lay opinion is an insufficient basis upon which to 
find his claim well grounded.  Espiritu, 2 Vet. App. 492.  
Accordingly, as a well-grounded claim must be supported by 
evidence, not merely allegations, Tirpak, 2 Vet. App. 609, 
611, the appellant's claim for entitlement to service 
connection for an anxiety disorder must be denied as not well 
grounded.  

As the claim for service connection is not well grounded, the 
doctrine of reasonable doubt has no application to the 
veteran's case.  Gilbert supra.

It does not appear that the RO specifically found the 
veteran's claim to be not well grounded.  Although the Board 
considered and denied the appellant's claim on a ground 
different from that of the RO, which appears to have denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

In light of the implausibility of the appellant's claim and 
his failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
an anxiety disorder.  

Because the veteran has not submitted a well-grounded claim 
of service connection for an anxiety disorder, VA is under no 
obligation to assist him in the development of facts 
pertinent to the claims.  38 U.S.C.A. § 5107(a).  

The Board is cognizant, however, that the Court has held that 
VA may have an obligation under 38 U.S.C.A. § 5103(a)(West 
1991) to advise the claimant of evidence needed to complete a 
claim.  Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The 
Court has held that the section 5103(a) duty requires that, 
when a claimant identifies medical evidence that may complete 
an application but is not in the possession of VA, VA must 
advise the claimant to attempt to obtain that evidence.  
Brewer v. West, 11 Vet. App. 228 (1998).  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible and therefore well grounded, VA has the 
duty to advise the veteran of the necessity to obtain the 
information.  McKnight, 131 F.3d at 1484-1485; Robinette v. 
Brown, 8 Vet. App. 69, 80 (1995).  

In this case, the RO has informed the veteran of the evidence 
necessary to support his claim, thus fulfilling its duty in 
this instance.  The veteran has not indicated the existence 
of any evidence that has not already been obtained and/or 
requested that would well ground his claim.  38 U.S.C.A. 
§ 5103(a); Epps, supra.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette, 8 Vet. App. 69, 77-78; McKnight 
supra; Epps supra.  


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.  

The veteran not having submitted a well grounded claim of 
entitlement to service connection for an anxiety disorder, 
the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

